Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to an amendment filed 08/08/2022. No claims have been added. No claims have been canceled. Claims 2, 9 and 16 have been amended. Claims 2-21 are still pending in this application.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al. (PAT # 10,795,548) in view of Sussman et al. (PAT # 10,740,793 B1) in view of Sikand et al. (Pat # 5,025,468) and further in view of Shwe et al. (US PAT # 6,560,590 B1).

Regarding claims 2, 9 and 16, Barak teaches a web server (reads on web server 120 in Fig. 1, see corresponding text as well) system (reads on system 100, see col. 5, lines 63-65 and col. 2, lines 22-25), method (see col. 3, lines 13-15) and non-transitory (see col. 3, lines 35-37), comprising:
a non-transitory memory (see col. 6, lines 53-55); and
one or more hardware processors coupled to the non-transitory memory (see col. 6, lines 53-55) and configured to read instructions from the non-transitory memory to cause the web server system to perform operations comprising:
determining first user interaction data associated with one or more interactions of a first user device with one or more webpages of a website displayed on a user device (see col. 12 lines 46-62);
generating a customized website for the user (this reads on dynamically adding a new function, see col. 12, lines 63-67 and col. 14, lines 34-37); and 
providing the generated customized website for display on the user device (col. 14, lines 37-41).

	Barak features already addressed in the above rejection of independent claims 2, 9 and 16. Barak does not specifically “determining a likelihood of the first user establishing a communication session associated with the web server system based on the user interaction data” and “in response to determining that the likelihood exceeds a threshold”. 

However, Sussman teaches predictions may specify a likelihood or a probability that the consumer will visit a particular webpage within the next configurable number (e.g., 2, 5, 8, 34) of transitions. In one implementation, the prediction is determined based on calculating the weighted sum of probabilities that the consumer will arrive at the webpage associated with a node in the compressed transition matrix. As described above the webpage may be webpage for purchasing an item and/or promotion. Accordingly, the prediction circuitry may further predict a likelihood or a probability that the consumer will make a purchase during a pre-specified period and/or a current session. In some implementations, the probability of a consumer reaching a particular webpage at a current session maybe presented only if the probability exceeds a particular threshold. In some implementations, the prediction system may specify whether a consumer is likely to reach the particular webpage during a current session. Again, the consumer reaching the particular webpage is deemed likely only if the probability of the consumer reaching that webpage exceeds a configurable threshold (see col. 31 line 47 through line 32 line 8).
 
	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to predict a particular interaction based on a threshold, as taught by Sussman, into the teachings of Barak in order to enhance the services provided to the user by offering the user customized and specific services based on his/her need and desire. 

	Barak and Sussman features already addressed in the above rejection of independent claims 2, 9 and 16. Although Sussman teaches “determining a likelihood of the first user establishing a communication session with an agent associated with the web server system based on the user interaction data” as discussed in independent claims 2, 9 and 16. 

	Yet Sikand teaches the IQ Factor can be made to decrease in the Entry Level Series progression order, increasing the probability a caller will be assigned an agent as the caller is shifted through the CDS Entry Level Series. A call entering the CDS is placed in entry level 1 of the CDS. In accordance with the principles of the invention an example is shown with three (3) entry levels and with the IQ at each progressive entry level in the series set at lower threshold levels indicative of increasing probability of connecting a caller to an agent. In the preferred embodiment, entry level 1 represents a predetermined IQ factor, in this case shown as 7/2 and its agent group. As the number of calls in the queue at entry level 1 increases, reaching and exceeding the IQ Factor of 7/2, the oldest call in the queue, may then be passed to entry level 2 and its agent group. In a similar manner to entry level 1, entry level 2 is established with a designated number of agents and with a designated IQ Factor. As will be understood by those skilled in the art, entry level 2, designed to handle calls which overflow in the queue from entry level may have a smaller IQ Factor such as 5/2 with a shorter expected response time and a higher probability that a call in entry level 2 will be answered, compared to entry level 1 (see col. 4, line 52 through col. 5, line 17).
	
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to predict that a customer will be connected to an agent based on a threshold, as taught by Sikand, into the teachings of Barak and Sussman in order to enhance the services provided to the user by connecting the customer with the right/correct agent that provide the requested service for the caller.

Barak, Sussman and Sikand features already addressed in the above rejection of independent claims 2, 9 and 16. Neither Barak nor Sussman specifically teach “determining a website feature that reduces the likelihood of the first user establishing the communication session with the agent based on second user interaction data associated with one or more second interactions of a second user of a second user device with the one or more webpages”. 

	However, Shwe teaches that a user might be presented with a customized webpage that contains the relevant FAQ entries in it (col. 1, lines 51-53). IN other words, the Examiner interpreting the FAQ presented in a customized page to the first user to be the claimed “second user interactions”. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention, to offer a customized page displaying other users FAQ, as taught by Shwe, into the combination of Barak, Sussman and Sikand, in order to eliminate or reduce the need to reach a service provider by relying on answers from the provided FAQ.  

Regarding claims 3, 10 and 17, the combination of Barak, Sussman, Sikand and Shwe teaches wherein the first user interaction data is determined based on a set of requests received from the first user device via the one or more webpages (see Barak col. 12 lines 46-62 and col. 13, lines 56-62).

Regarding claims 4, 11 and 18, the combination of Barak, Sussman, Sikand and Shwe teaches wherein the determining the first user interaction data comprises obtaining information including at least one of first user information associated with the first user, user device location information associated with the first user device, user device type associated with the first user device, a current webpage of the website displayed on the first user device (see Barak col. 15, lines 7-21) … or authenticated session information.

Regarding claims 5, 12 and 19, the combination of Barak, Sussman, Sikand and Shwe teaches wherein the website feature includes a frequently asked question (FAQ) link, and wherein the generating the customized website comprises including the FAQ link in the customized website (see Shwe col. 1, lines 51-53). 

Regarding claims 6, 13 and 20, the combination of Barak, Sussman, Sikand and Shwe teaches wherein the customized website is generated further based on one of a location of the first user device, an age of the first user, a web browser type of a web browser used to display the one or more webpages on the first user device, a time of day, or an event being provided on the first user device (in Barak this can read on adding shopping cart function that lists a set of products the user of the user device 110 has selected while browsing a website, using the browser 112, that is provided by the web server 120 (e.g., an online catalog), see other functions based on events col. 9, lines 42-65).

Regarding claims 7 and 14, the combination of Barak, Sussman, Sikand and Shwe teaches wherein the operations further comprise: transmitting the first user interaction data to a predictive management system (see Barak col.12 and lines 63-67).

Regarding claims 8 and 15, the combination of Barak, Sussman, Sikand and Shwe teaches wherein the operation further comprise: receiving a set of instructions from the predictive management system; and updating the customized website based on the set of instructions (see Barak col.2, lines 43-63).

Claims 21 is rejected for the same reasons addressed in claims 7-8 and 14-15.


Response to Arguments
3.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652